Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent State Commissioner of Social Services, dated January 29, 1979 and made after a statutory fair hearing, as affirmed a determination of the local agency to recoup overpayments caused by petitioner’s willful failure to report income received by her for the period March 1, 1974 to June 12, 1974 and directed the local agency to reimburse the petitioner for the amount of the reduction made only for the 12-month period immediately preceding the date of the fair hearing decision. Petition granted; determination annulled insofar as reviewed, on the law, without costs or disbursements, and respondents are directed to return to petitioner the full amount withheld from her grant. It is well settled that the State may not seek to recoup prior overpayments from public assistance grants unless the recipient has previously been notified of his or her obligation to report any changes in income which might affect the amount of the grant (18 NYCRR 352.31 [d] [2] [3]; 45 CFR 233.20 [a] [12] [i]; Matter of Curry v Blum, 73 AD2d 965; Matter of Cabrera v Toia, 57 AD2d 833; Matter of Rivera v Dumpson, 54 AD2d 646). Proof of such notification is a condition precedent to recoupment of prior overpayments from current assistance grants (Matter of Curry v Blum, supra). The record fails to establish that the local agency complied with the pertinent Federal and State regulations concerning periodic notice of an obligation to report changes in income. Accordingly, the determination that the petitioner willfully withheld information rqust be annulled. Damiani, J. P., Gibbons and Margett, JJ., concur.